                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    ALVIN ROSE, and others,
                                                                                        Case No. 18-cv-05936 NC
Northern District of California




                                  12                   Plaintiffs,
 United States District Court




                                                                                        ORDER TO DEFENDANT TO SHOW
                                  13            v.                                      CAUSE RE: SUBJECT MATTER
                                                                                        JURISDICTION
                                  14    FCA US, LLC,
                                  15                   Defendant.
                                  16
                                  17
                                              Defendant FCA US, LLC, removed this case from Santa Clara County Superior
                                  18
                                       Court, asserting that this Court has subject matter jurisdiction over the case under diversity
                                  19
                                       jurisdiction, 28 U.S.C. § 1332(a) and § 1441(b). ECF 1. The burden is on the removing
                                  20
                                       defendant to establish jurisdiction. If jurisdiction is not established, then the case must be
                                  21
                                       remanded back to state court. This is because the federal courts are courts of limited
                                  22
                                       jurisdiction.
                                  23
                                              Here, FCA US, LLC asserts that diversity of citizenship is established because
                                  24
                                       plaintiffs Rose and Devlin are California citizens and FCA has its “principal place of
                                  25
                                       business” in Michigan. Notice of Removal, ECF 1, at ¶ 12. But FCA is applying the
                                  26
                                       wrong standard. FCA is a Limited Liability Company (LLC). “Like a partnership” an
                                  27
                                       LLC “is a citizen of every state of which its owners/members are citizens.” Johnson v.
                                  28
                                   1   Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). FCA’s removal
                                   2   notice does not show that its members are citizens of states other than California. In the
                                   3   alternative, FCA may show an alternative ground for federal subject matter jurisdiction.
                                   4          Consequently, FCA must show cause in a writing filed by November 9, 2018, as to
                                   5   why this case should not be remanded to state court for lack of subject matter jurisdiction.
                                   6   If plaintiffs wish to respond, they may file a responding brief by November 16.
                                   7          IT IS SO ORDERED.
                                   8   Dated: October 26, 2018                   _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                   9                                                   United States Magistrate Judge
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                 2
